DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 2/7/2022 is acknowledged.
Claims 1, 3, 8-9, 11 and 19 are currently being examined.

Drawings
The drawings are objected to because the following figures appear to be from photographs or photocopies of photographs: Figures 1, 9-20, 22-36, 38-46, 48-49, and 51-64. Note that Examiner considers the subject matter of the application admits of illustration by a drawing and requires a drawing in place of each photograph or photocopy of a photograph.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to because several of the drawings have unclear labels, lines and/or have shaded areas such as Figures 6 and 7.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 19 is objected to because of the following informalities:  “the engine” in line 1 should be – the combustion engine --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 8-9, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellomi et al. 20170122258 in view of Goddard 2523654.
Regarding independent claim 1, Bellomi discloses a combustion engine (a combustor of a liquid propellent motor, i.e. a combustion engine, per para. 16; liquid propellant spacecraft motor 1 Fig. 1 para. 33) comprising: 
a heat exchanger (tubular metal casing 4 Fig. 1 para. 34) comprising a plurality of coolant channels (32 Fig. 7 paras. 50-51), the heat exchanger configured to divert heat through a wall (inner wall 12, outer wall 13 Figs. 1 and 7; cooling fluid flows in the coolant channels which define a cooling circuit of the casing to remove part of the heat generated in the combustion chamber per para. 7 where heat is diverted through inner wall 12 and transferred to the cooling fluid in the coolant channels within the wall 12, 13) at least partially enclosing (as seen in Fig. 1 inner wall 12 at least partially encloses combustion chamber 8 and nozzle 11) a region containing a high heat volume (combustion chamber 8 and nozzle 11 contain a high heat volume in Fig. 1 para. 37, where combustion generates high heat) relative to surrounding volumes (a volume within annular conduit 14 of casing 4 and a volume radially outward of casing 4 with respect to axis 3 have a lower heat volume than the combustion chamber 8 and nozzle 11); 
a fluid diverter (inlet manifold 18 in Fig. 1 para. 40) coupled to the plurality of channels in the heat exchanger (inlet manifold 18 introduces a cooling fluid into conduit 14 per para. 40, where 14 includes coolant channels 32 shown in Fig. 7 and 18 is shown coupled to 14 in Fig. 1); and; 
wherein the combustion engine is manufactured using additive manufacturing, known as additive layer manufacturing, see para. [0053] (in addition, this limitation is considered product by process*).
* It has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.
Bellomi is silent regarding a fractal fluid passages oxidizer.  Fractal, per Oxford online dictionary, means: A curve or geometric figure, each part of which has the same statistical character as the whole. Fractals are useful in modeling structures (such as eroded coastlines or snowflakes) in which similar patterns recur at progressively smaller scales, and in describing partly random or chaotic phenomena such as crystal growth, fluid turbulence, and galaxy formation. The instant application specification para. 0016 states “the fractal fluid passages oxidizer comprises smooth branching passages;” and para. 00185 states “Fractal branching mimics the biological distributions of fluids found in tree roots, cardiovascular and pulmonary systems, as well as being found in many other natural environments.”
Goddard teaches a combustion chamber of a rocket (Fig. 6 col 3 lines 3-8). Goddard teaches in Figs. 6 and 7 an upper outer casing member 68 encloses a jacket space S2, to which a second combustion liquid, as liquid oxygen (i.e. an oxidizer), is delivered through a pipe 69 and a volute 70, and S2 communicates at its upper end with the space within hollow ring 71 (col 3 lines 16-21), and a plurality of inwardly radiating ducts 76 communicate at their outer ends with the space within hollow ring 71 (col 3 lines 37-39) and each of the ducts 76 are provided with a plurality of branch ducts 76a (col 3 lines 40-44). Therefore, ducts 76 and 76a as shown in Fig. 7 communicating liquid oxygen are a fractal fluid passages oxidizer since the ducts have a branch pattern with branches recurring at progressively smaller scale.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the invention of Bellomi include a fractal fluid passages oxidizer as taught by Goddard to introduce liquid oxygen to be used along with fuel for combustion (Goddard col 1 lines 8-10) and to provide improved feeding of the combustion chamber and complete intermingling of the combustion elements (col 1 lines 11-17).
Regarding claim 8, Bellomi in view of Goddard teaches all that is claimed in claim 1 discussed above and Bellomi further discloses wherein the plurality of coolant channels vary in pitch angle at different locations within the wall (as seen in Fig. 7 elements 22 and 22A are at different angles at different locations within wall 12, 13, and baffles 31 which divide 14 into coolant channels 32 may extend along helical paths in the axial direction but which are not parallel to axis 3 per para. 50 which also results in the coolant channels varying in pitch angle at different locations within wall 12, 13).  
Regarding claim 9, Bellomi in view of Goddard teaches all that is claimed in claim 1 discussed above and Bellomi further discloses wherein at least one of the plurality of coolant channels includes a first cross-sectional area (labeled in annotated Fig. 7) at a first location (labeled in annotated Fig. 7) shaped in a first shape (triangle), and a second cross-sectional area (labeled in annotated Fig. 7) at a second location (labeled in annotated Fig. 7) shaped in a second shape (quadrilateral).

    PNG
    media_image1.png
    840
    1256
    media_image1.png
    Greyscale


Regarding claim 11, Bellomi in view of Goddard teaches all that is claimed in claim 1 discussed above and Bellomi further discloses wherein the plurality of coolant channels vary in size of cross-sectional area at different locations within the wall (in annotated Fig. 7 the cross-sectional area of the labeled first cross-sectional area at a first location varies from the labeled second cross-sectional area at a second location).
Regarding claim 19, Bellomi in view of Goddard teaches all that is claimed in claim 1 discussed above and Bellomi further discloses wherein the combustion engine is manufactured as a single piece using additive manufacturing (this limitation is considered product by process* but Bellomi does disclose this limitation in para. 53 where wall 12, 13 and elements 22 and baffles 31 form part of a monolithic body made in one piece via “Additive Layer Manufacturing”).
* It has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellomi in view of Goddard as applied to claim 1 above, and further in view of Oh et al. 20020066554.
Regarding claim 3, Bellomi in view of Goddard teaches all that is claimed in claim 1 discussed above and Bellomi further discloses wherein each of the plurality of coolant channels has at least a portion of cross-sectional area in a shape of a trapezoid (the shape of cross sectional area of coolant channels 32 shown in Fig. 7 is a trapezoid. 
Bellomi in view of Goddard is silent regarding the trapezoid with rounded corners.
Oh teaches a heat exchanger with channels (5 Fig. 4) of trapezoidal section per paras. 11 and 26. Oh teaches corners of the trapezoidal section are rounded (para. 26).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the trapezoid shape of the coolant channels of Bellomi in view of Goddard have rounded corners as taught by Oh to reduce flow resistance (Oh para. 26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Steffier 20030175453 teaches an actively-cooled thrust chamber for liquid rocket propulsion systems designed and produced with internal cooling channels which have a trapezoidal shape with rounded corners (see Figs. 1A-1D; para. 35).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.J.H./	/GERALD L SUNG/                                                                                       Primary Examiner, Art Unit 3741                                                                                                                 Examiner, Art Unit 3741